Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated October 21, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
	This application contains claims 7-11 drawn to an invention nonelected without traverse in the reply filed on July 13, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
Claims 1-6 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 102/103
Claim(s) 1 and 3-4 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foyet et al. (US Patent Application Publication No. 2016/0298249 A1).
	The rejection of claims 1 and 3-4 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foyet et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 5 and 6 have been rejected under 35 U.S.C. 103 as being unpatentable over Foyet et al. (US Patent Application Publication No. 2016/0298249 A1) as applied to claims 1 and 3-4  above, and further in view of Tsuji et al. (US Patent No. 6,607,653) [‘653].
	The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Foyet et al. as applied to claims 1 and 3-4  above, and further in view of Tsuji et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 1-4 have been rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US Patent No. 7,628,903) [‘903] in view of Lee et al. (US Patent Application Publication No. 2013/0206602 A1).
	The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Tsuji et al. [‘903] in view of Lee et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 5 and 6 have been rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US Patent No. 7,628,903) [‘903] in view of Lee et al. (US Patent Application Publication No. 2013/0206602 A1) as applied to claims 1-4 above, and further in view of Masuda et al. (US Patent Application Publication No. 2006/0113006 A1).
	The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Tsuji et al. [‘903] in view of Lee et al. as applied to claims 1-4 above, and further in view of Masuda et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US Patent No. 7,628,903) in view of Hosokawa et al. (US Patent Application Publication No. 2005/0184307 A1).
	Regarding claim 1, Tsuji teaches a binary silver-bismuth alloy electroplating composition (= silver-bismuth alloy plating baths) [col. 11, lines 35-46] comprising:
• a source of silver ions (= as the silver salt, any soluble salt can be used) [col. 11, lines 53-60), and
• a source of bismuth ions (= the salts of the aforementioned metals which generate alloys with silver can be any soluble salt that generates various metal ions, such as Bi3+) [col. 11, lines 61-67],
wherein the binary silver-bismuth alloy electroplating composition is free of additional 

alloying metals (= a mixture of a silver salt and a salt of a metal such as bismuth) [col. 2, lines 20-21], and 
• a pH of less than 7 (= the plating bath can be an acid bath, neutral bath or alkaline bath) [col. 12, lines 29-32].
The composition of Tsuji differs from the instant invention because Tsuji does not disclose a 5-membered aromatic heterocyclic nitrogen compound having a general formula:
				
    PNG
    media_image1.png
    82
    140
    media_image1.png
    Greyscale

wherein Q1-Q4 comprises a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups comprise (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate.
	Tsuji teaches a silver and silver alloy plating bath (col. 1, lines 6-7).
	A fourth embodiment of the present invention is one in which the plating bath described above further contains at least one type selected from the group consisting of a surface active agent, a semi-brightening agent, a brightening agent, a smoothing agent, a conductive salt, a pH modifying agent, an auxiliary complexing agent, a suppressing complexing agent, and oxidation inhibiting agent (col. 4, lines 36-42).

	Hosokawa teaches a cyanide-free silver electroplating solution (page 1, [0001]).
The plating bath of the present invention can further contain an azole-based compound and/or a thiophene-based compound. It is considered that these compounds serve as an auxiliary brightener for more enhancing gloss. Tetrazoles, imidazoles, benzimidazoles, pyrazoles, indazoles, thiazoles, benzothiazoles, oxazoles, benzooxazoles, triazoles, and derivatives thereof are suitably used as the azole compound (page 3, [0058]).

The compounds include 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-

triazole (pages 3-4, [0062]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified composition described by Tsuji with a 5-membered aromatic heterocyclic nitrogen compound having a general formula:
				
    PNG
    media_image1.png
    82
    140
    media_image1.png
    Greyscale

wherein Q1-Q4 comprises a substituted or unsubstituted nitrogen or a substituted or unsubstituted carbon with the proviso that at least two of Q1-Q4 are nitrogen, wherein substituent groups comprise (C1-C4)alkyl, amino group, aminoalkyl group, carboxyl, carboxy(C1-C4)alkyl or alkylsulfonate because Tsuji  teaches that the plating bath further contains a brightening agent where 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole serves as auxiliary brighteners for more enhancing gloss.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Hosokawa teaches wherein the 5-membered aromatic heterocyclic nitrogen compound is selected from the group consisting of 3-mercapto-1,2,4-triazole, 3-amino-1,2,4-triazole-5-thiol, 3-amino-5-mercapto-1,2,4-triazole, 3-mercapto-4-methyl-4H-

1,2,4-triazole, 1H-imidazole-2-thiol, salts of the 5-membered aromatic heterocyclic nitrogen compounds, and mixtures thereof (= 3-amino-5-mercapto-1,2,4-triazole and 3-mercapto-1,2,4-triazole) [pages 3-4, [0062]].
	Regarding claim 3, Tsuji teaches a thioether or mixtures thereof (= e.g., 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].
	Regarding claim 4, Tsuji teaches wherein the thioether is a hydroxy bis-sulfide compound (= e.g., 3,6-dithiaoctane-1,8-diol, represented by HOCH2CH2S-CH2CH2-SCH2CH2OH) [col. 8, lines 50-51].

III.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US Patent No. 7,628,903) in view of Hosokawa et al. (US Patent Application Publication No. 2005/0184307 A1) as applied to claims 1-4 above, and further in view of JP 09143786 (‘786).
	Tsuji and Hosokawa are as applied above and incorporated herein.
	Regarding claim 5, the composition of Tsuji differs from the instant invention because Tsuji does not disclose an aliphatic thiol terminal compound or mixtures thereof.
	JP ‘786 teaches a silver-bismuth alloy plating bath (abstract). The bath comprises a sulfur-containing compound as an inhibitor (page 5, ƿ [0009]) which includes thioglycolic acid (page 6, ƿ [0010]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by Tsuji with wherein the binary silver-bismuth alloy electroplating composition further comprising an 

aliphatic thiol terminal compound or mixtures thereof because thioglycolic acid is used as an inhibitor in a silver-bismuth alloy plating bath.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 6, JP ‘786 teaches wherein the aliphatic thiol terminal compound is selected from the group consisting of thioglycolic acid, 2-mercaptopropionic acid, 3-mercaptopropionic acid, cysteine, mercaptosuccinic acid, 3-mercapto-1-propanesulfonic acid, 2-mercaptoethanesulfonic acid, salts of the thiol terminal compounds, and mixtures thereof (= thioglycolic acid) [page 6, ƿ [0010]].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 3, 2021